Assignment and Assumption Agreement

 

This Assignment and Assumption Agreement (the “Agreement”), effective as of
November 12, 2012 (the “Effective Date”), is by and among FAIRHILLS CAPITAL
OFFSHORE LTD., a Cayman Islands exempted company (the “Assignor”), DEER VALLEY
MANAGEMENT, LLC, a Delaware limited liability company (the “Assignee”), and LONE
STAR GOLD INC., a Nevada corporation (the “Company”).

 

WHEREAS, Assignor and the Company entered into that certain Investment
Agreement, dated as of April 30, 2012, Amendment No. 1 to such Investment
Agreement dated June 25, 2012 and Amendment No. 2 to such Investment Agreement
dated September 21, 2012 (collectively, the “Investment Agreement”), pursuant to
which, among other things, the Assignor committed to purchase up to $15,000,000
worth of common stock of the Company over a period of 36 months; and

 

WHEREAS, in connection with the Investment Agreement, Assignor and the Company
entered into a Registration Rights Agreement, dated as of April 30, 2012 (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company is obligated to file a registration statement with the Securities and
Exchange Commission to register up to 30,000,000 shares of common stock of the
Company underlying the Investment Agreement; and

 

WHEREAS, in connection with the Investment Agreement, on June 25, 2012, the
Company borrowed $50,000 from Assignor evidenced by a secured note (the “Bridge
Note”), pursuant to which, among other things, earns interest at the rate of 2%
per annum, is due and payable on December 24, 2012, and is secured by 3,750,000
shares of common stock of the Company owned by Daniel M. Ferris, the sole
director and officer of the Company (the “Security Holder”); and

 

WHEREAS, Assignor and Assignee have common ownership and management, and
Assignor has determined that it is advisable and in its best interests to
transfer and assign all rights and obligations with respect to the Company to
Assignee, and Assignee has determined that it is advisable and in its best
interests to accept and assume all rights and obligations with respect to the
Company held by Assignor.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.         Definitions. All capitalized terms used in this Agreement but not
otherwise defined herein are given the meanings set forth in the Investment
Agreement, the Registration Rights Agreement, and the Bridge Note.

 



 

 

 

 

2.         Assignment and Assumption. The Assignor hereby irrevocably assigns to
the Assignee, and the Assignee hereby irrevocably assumes from the Assignor, (a)
all of the Assignor's rights, duties and obligations under the Investment
Agreement, the Registration Rights Agreement, the Bridge Note, and any other
documents or instruments delivered pursuant thereto (together, the “Assigned
Contracts”), and (b) to the extent permitted by applicable law, all suits,
claims, causes of action and any other right of the Assignor against any person,
whether known or unknown, arising under or with respect to the Assigned
Contracts, or otherwise based on or related to any of the foregoing, including,
but not limited to, contract claims, statutory claims, tort claims, malpractice
claims and all other claims at law or in equity with respect to the rights and
obligations sold and assigned pursuant to this Agreement (with the Assigned
Contracts, the “Assigned Interests”). Assignee hereby accepts the assignment of
the Assigned Interests and assumes all of Assignor’s duties and obligations
under the Assigned Contracts, and agrees to pay, perform and discharge, as and
when due, all of the obligations of Assignor under the Assigned Interests
accruing on and after the date of this Agreement. Such assignment is without
recourse to the Assignor and, except as expressly provided in this Agreement,
without representation or warranty by the Assignor.

 

3.         Company Consent to Assignment and Assumption. The Company hereby
irrevocably consents to the assignment and assumption of the Assigned Interests
pursuant to Section 2 of this Agreement.

 

4.         Security Holder Consent to Assignment and Assumption. The Security
Holder hereby irrevocably consents to the assignment and assumption of the
Assigned Interests, in particular those Assigned Interests in connection with
the Bridge Note, pursuant to Section 2 of this Agreement.

 

5.         Terms of the Assigned Contracts. The terms of the Assigned Contracts,
including, but not limited to, the representations, warranties, covenants,
duties, obligations, agreements and indemnities are incorporated herein by this
reference, and assumed in full by the Assignee. The parties hereto acknowledge
and agree that the representations, warranties, covenants, agreements and
indemnities contained in the Assigned Contracts shall not be superseded hereby
but shall remain in full force and effect to the full extent provided therein.
In the event of any conflict or inconsistency between the terms of the Assigned
Contracts and the terms hereof, the terms of the Assigned Contracts shall
govern.

 

6.         Investment Representations.         As of the date of this Agreement,
Assignee makes the following representations, warranties and covenants to the
Company, with the knowledge that the Company will rely upon such
representations, warranties and covenants:

 



2

 

 

 

(a)         Sophisticated Investor. Assignee has, by reason of its business and
financial experience, such knowledge, sophistication and experience in financial
and business matters and in making investment decisions of this type that it is
capable of (I) evaluating the merits and risks of an investment in the
Securities (as defined in the Investment Agreement) and making an informed
investment decision; (II) protecting its own interest; and (III) bearing the
economic risk of such investment for an indefinite period of time.

 



(b)         Authorization; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Assignee and is a valid and
binding agreement of Assignee enforceable against Assignee in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 



(c)         Section 9 of the 1934 Act. During the term of the Investment
Agreement, Assignee will comply with the provisions of Section 9 of the 1934
Act, and the rules promulgated thereunder, with respect to transactions
involving the Common Stock of the Company, Assignee agrees not to sell the
Company’s stock short, either directly or indirectly through its affiliates,
principals or advisors, during the term of the Investment Agreement.

 



(d)         Accredited Investor. Assignee is an “Accredited Investor” as that
term is defined in Rule 501(a) of Regulation D of the 1933 Act.

 



(e)         No Conflicts. The execution, delivery and performance of this
Agreement by Assignee and the consummation by Assignee of the transactions
contemplated hereby and thereby will not result in a violation of the
organizational documents of Assignee.

 



(f)         Opportunity to Discuss. Assignee has received all materials relating
to the Company’s business, finance and operations which it has requested.
Assignee has had an opportunity to discuss the business, management and
financial affairs of the Company with the Company’s management.

 



(g)         Investment Purposes. Assignee is purchasing the Securities for its
own account for investment purposes and not with a view towards distribution and
agrees to resell or otherwise dispose of the Securities solely in accordance
with the registration provisions of the 1933 Act (or pursuant to an exemption
from such registration provisions).

 



3

 

 

 

(h)         No Registration as a Dealer. Assignee is not and will not be
required to be registered as a “dealer” under the 1934 Act, either as a result
of its execution and performance of its obligations under this Agreement or
otherwise.

 



(i)         Good Standing. Assignee is a limited liability company, duly
organized, validly existing and in good standing in the State of Delaware.

 



(j)         Tax Liabilities. Assignee understands that it is liable for its own
tax liabilities.

 



(k)         Regulation M. Assignee will comply with Regulation M under the 1934
Act, if applicable.

 

7.         Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Delaware.

 

8.         Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

9.         Further Assurances. Each of the parties hereto shall execute and
deliver, at the reasonable request of the other parties hereto, such additional
documents, instruments, conveyances and assurances and take such further actions
as such other party may reasonably request to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement.

 

 

[Signature Page Follows]

 

4

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first above written.

 



         

  ASSIGNOR:           FAIRHILLS CAPITAL OFFSHORE LTD.                

By:



/s/ Edward Bronson

   

Name:



Edward Bronson



    Title: Managing Member  

 



         

  ASSIGNEE:          

DEER VALLEY MANAGEMENT, LLC



               

By:



/s/ Timothy W. Doede

   

Name:



Timothy W. Doede

    Title: Managing Member  

         

 

ACKNOWLEDGED AND AGREED:

 

COMPANY:

 

LONE STAR GOLD, INC.



         

By:



/s/ Daniel M. Ferris



  Name: Daniel M. Ferris   Title: President  

 

SECURITY HOLDER:

 

DANIEL M. FERRIS



      /s/ Daniel M. Ferris  

Daniel M. Ferris, Individually

 

 

 



[Signature Page to Assignment and Assumption Agreement]



5

